Justice MARTINEZ,
concurring in part and dissenting in part.
Colorado's death penalty statute unnecessarily and unconstitutionally burdens a defendant's Sixth Amendment rights by linking a defendant's guilty plea to an automatic waiver of his right to a sentencing jury. There are two possible remedies available to cure the constitutional defects: sever the unconstitutional portions and be satisfied with what remains, or strike the entire statute. In order to leave a viable death penalty statute in place, the majority severs those *507unconstitutional sections of the statute rather than declare the entire statute unconstitutional. However, the majority then takes the additional and unnecessary step of reinterpreting the statute in order to add a sentencing jury after a defendant pleads guilty. By creating a subsequent jury sentencing procedure, where no statutory language provides for one, the majority goes further in exercising our power to review and construe legislation than I would go.
In many respects, the remedy proposed by the majority is very attractive: it saves an otherwise unconstitutionally imposed death sentence, permits the death penalty to be reimposed in a constitutional manner, and avoids the need for the General Assembly to pass any further legislation to fix the statute. However, our severance law is designed to save unconstitutional statutes from being completely stricken when only a portion of the statute is unconstitutional, not to allow the court to alter legislation to create a new remedy.
In my view, the remaining statute is constitutional after severance and there is no need to reinterpret the statutory language. Therefore, I join in the majority's opinion holding the death penalty statute unconstitutional, but I dissent from the portion of the majority's opinion reinterpreting the statute and remanding this case for subsequent jury sentencing.
I. The Death Penalty Statute Post-Severance
Our severance doctrines, based on both statutory law and common law, are employed solely to save the constitutional portions of a statute from complete invalidation where, after severance, the remaining statute will result in a meaningful legislative enactment. City of Lakewood v. Colfax Unlimited Ass'n, Inc., 634 P.2d 52, 70-71 (Colo.1981). To avoid the danger of judicially rewriting a statute or ordinance when striking a portion of a statute, we will strike the entire legislative enactment rather than selectively sever in a way contrary to the intent expressed in the language of the statute. See Williams v. City & County of Denver, 198 Colo. 573, 576, 607 P.2d 981, 983 (1979). If we sever a portion of a statute, what remains must be a valid and complete statute, applicable to resolution of the case at hand. See Bd. of County Comm'rs v. Vail Assoc., Inc., 19 P.3d 1263, 1280 (Colo.2001) (applying the plain language of the remaining statute after severance of the unconstitutional portion).
Here we are able to sever the unconstitutional portions of the death penalty statute requiring judicial imposition of the death penalty, and leave a complete statute. After severance, section 18-1.3-1201(1)(a) reads:
Upon conviction of guilt of a defendant of a class 1 felony, the trial court shall conduct a separate sentencing hearing to determine whether the defendant should be sentenced to death or life imprisonment, unless the defendant was under the age of eighteen years at the time of the commission of the offense or unless the defendant has been determined to be a mentally retarded defendant ... in either of which cases, the defendant shall be sentenced to life imprisonment. The hearing shall be conducted by the trial judge before the trial jury as soon as practicable. Alternate jurors shall not be excused from the case prior to submission of the issue of guilt to the trial jury and shall remain separately sequestered until a verdict is entered by the trial jury. If the verdict of the trial jury is that the defendant is guilty of a class 1 felony, the alternate jurors shall sit as alternate jurors on the issue of punishment. If, for any reason satisfactory to the court, any member or members of the trial jury are excused from participation in the sentencing hearing, the trial judge shall replace each juror or jurors with an alternate juror or jurors.
§ 18-1.3-1201(1)(a) (post-severance) (emphasis added).
Having severed the unconstitutional portions and leaving a "valid and operative death penalty" in place, our work is finished. § 18-1.3-1201(7)(a), C.R.S. (2006). After severance, according to the plain meaning of the death penalty statute, when a trial jury determines guilt, the trial jury imposes the sentence, which may be death. As such, the death penalty statute does not provide for a method of imposing death on a person who has pleaded guilty. Instead, when a defen*508dant pleads guilty I would first look to seetion 16-7-206, the guilty plea statute, for the procedures controlling guilty pleas. § 16-7-206, C.R.S. (2006).1 I would then turn to section 18-1.3-401(4)(a), the sentencing statute for class one felonies, to determine the sentence to be imposed:
A person who has been convicted of a class 1 felony shall be punished by life imprisonment in the department of corrections unless a proceeding held to determine sentence according to the procedure set forth in section 18-1.3-1201, 18-1.3-1302, or 18-14-102, results in a verdict that requires imposition of the death penalty, in which event such person shall be sentenced to death....
§ 18-1.3-401(4)(a), C.R.S. (2006) (emphasis added).
Under the plain language of these statutory provisions, if a defendant wishes to plead guilty to a class one felony, he or she must have the consent of the district attorney and the judge. Because the death penalty statute no longer applies once a defendant pleads guilty, the only sentence that the trial court is authorized to impose is life imprisonment. The district attorney, by consenting to a guilty plea, is therefore agreeing not to pursue the death penalty. The majority labels this plain meaning interpretation as the "narrow" interpretation and then rejects it in favor of a "broad" reinterpretation.
II. Reinterpretation Unnecessary
An automatic and therefore involuntary waiver of jury fact-finding, permitting a judge to impose an aggravated sentence, is unconstitutional. See Sattazahn v. Pennsylvania, 537 U.S. 101, 111, 123 S.Ct. 732, 154 L.Ed.2d 588 (2003) ("the Sixth Amendment requires that a jury, and not a judge, find the existence of any aggravating cireum-stances [that increases the maximum permissible sentence to death]") (emphasis added). After severing the unconstitutional language, the majority then reinterprets the statute to include a new subsequent jury sentencing procedure. It does so through a "broad" interpretation of the words "trial jury" that imposes a new meaning-trial jury now means sentencing jury. This procedure, created by the majority, provides for jury sentencing subsequent to a guilty plea to a capital crime. The majority relies primarily on two United States Supreme Court cases to support its decision to reinterpret the death penalty statute post-severance: first, the majority relies on United States v. Booker, 548 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), to justify its exploration of what the General Assembly "would have intended in light of our constitutional holding [here]." Maj. op. at 502. Second, the majority raises the specter of an unconstitutional chilling of the right to demand a jury trial addressed in United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138 (1968). However, neither of these cases provides the majority with a valid justification for its reinterpretation of the death penalty statute.
A. Legislative Intent
The majority relies on United States v. Booker, 548 U.S. 220, 125 S.Ct. 738, 160 *509L.Ed.2d 621, for the proposition that we may answer a remedial question by implementing the general legislative intent, rather than the statutory language. Maj. op. at 508. In Booker, Justice Breyer, writing a separate majority opinion addressing severance, concluded that a portion of the Federal Sentencing Guidelines must be severed, effectively making the guidelines advisory rather than mandatory. 548 U.S. at 246, 125 S.Ct. 738. A three justice dissent proposed an alternative remedy: requiring subsequent jury sentencing in every case where the sentence would be aggravated beyond the statutory maximum. See id. at 284-85, 125 S.Ct. 788 (Stevens, J., dissenting) (arguing that the Court should require that a jury be empan-elled to find further facts before aggravating a sentence beyond the statutory maximum, rather than making the Guidelines advisory). Steven's approach, rejected by the Court's majority, would "engraft onto the existing system today's Sixth Amendment Jury trial requirement." Id. at 246, 125 S.Ct. 738 (Breyer, J., writing for the majority). The United States Supreme Court thereby rejected the majority's remedy here.
Breyer's majority, though clearly based on his view of what "Congress would have intended," chose not to combine his severance approach with the dissenter's "statutory construction" approach. Id. at 266, 125 S.Ct. 738 (rejecting the Government's proposed solution that the Guidelines be binding in some cases and rejecting the respondent's suggestion, adopted in Steven's dissent, that the act stand as written but a jury sentencing requirement be added). The majority here argues that Breyer did not reject the dissenter's remedial approach in all cases. Nonetheless, Breyer's opinion did not approve the approach advanced by the majority here and specifically rejected engrafting subsequent jury sentencing as an appropriate solution to Sixth Amendment problems absent any statutory support. Id. at 250-58, 125 S.Ct. 788. Here, the majority has taken more liberty in reconstructing a statute than the Booker majority and has not distinguished our situation from that in Booker. Thus, although invoking Booker to support its decision to reinterpret the statute, by including the dissenter's rejected solution, the majority fails to follow Breyer's severance policies.
The majority here renders Colorado's death penalty statute constitutional through severance as Breyer did and engrafts a jury sentencing scheme as Stevens suggested in an effort to intuit what the General Assembly would have intended. This additional step of post-severance reinterpretation takes our severance doctrines further than we have ever gone before when eliminating unconstitutional language. See People v. Powell, 716 P.2d 1096, 1102 (Colo.1986) (refusing to imply the word "and" because additional severance was more appropriate).
Reinterpretation post-severance not only expands our authority to construe statutes, this particular reinterpretation conflicts with our recent precedent rejecting subsequent jury sentencing in People v. Lopez, 148 P.3d 121 (Colo.2006). In Lopez, the defendant pleaded guilty and received an aggravated sentence imposed by a judge. We held that under Colorado law a defendant who has pleaded guilty may not face a sentence greater than the statutory maximum based on subsequent jury findings. 148 P.3d at 125. Death is an aggravated sentence requiring further jury fact-finding to determine death eligibility by weighing aggravating and mitigating factors and then making a final death sentence determination. § 18-1.3-1201. Thus, the only way to constitutionally impose death after a defendant pleads guilty is by jury fact-finding subsequent to a guilty plea. The statute does not provide for jury sentencing and judicially creating jury sentencing is inconsistent with our jurisprudence. See Lopez, 148 P .8d at 125.
We have rejected, along with the Supreme Court in Booker, subsequent jury sentencing. Thus, Booker fails to provide the majority with a valid justification for post-severance reinterpretation of the death penalty statute. Similarly, the specter of the constitutional concerns raised in United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138, also fall far short of providing a valid justification for adding a subsequent jury sentencing procedure.
*510B. The Right to a Jury Trial is not Chilled
The majority declines to apply the plain meaning of the remaining statutes to avoid what it identifies as a constitutional problem arising from a "narrow" interpretation. The majority argues that if a defendant were permitted by the district attorney to plead guilty and avoid death, the statutory scheme would create a facially unconstitutional two-track penalty scheme prohibited by United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138. Maj. op. at 504-05. This concern is unfounded.
Jackson held that a statute permitting a defendant to plead not guilty and face death, but plead guilty and guarantee a life sentence, unnecessarily chills a defendant's right to insist that a jury find him guilty. 390 U.S. at 588, 88 S.Ct. 1209. However, under Colorado law, a defendant may not plead guilty without the consent of a prosecutor. § 16-7-206(2). A guilty plea with the prosecutor's consent, where the plea results in a life sentence, is an agreement to a life sentence and is indistinguishable from constitutionally permissible plea bargaining. In this crucial respect, our post-severance death penalty statute does not resemble the federal statute struck down in Jackson.
In Jackson, the Federal Kidnapping Act under review exposed a defendant to the death penalty if he pleaded not guilty, but a defendant could automatically avoid death by pleading guilty. 390 U.S. at 581, 88 S.Ct. 1209. Plea bargaining was not addressed; however, as later decisions have shown, it was the automatic provision of life that needlessly encouraged guilty pleas, not the fact that guilty pleas often reflect a desire to avoid the death penalty. Id. at 583, 88 S.Ct. 1209; see Brady v. United States, 397 U.S. 742, 747, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970) (limiting Jackson and holding that guilty pleas encouraged by the fear of a possible death sentence are constitutional); North Carolina v. Alford, 400 U.S. 25, 37-39, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) (a defendant may reasonably choose to plead guilty, even when asserting their actual innocence, to avoid a harsher penalty).
The holding in North Carolina v. Alford is instructive here. In Alford, the Supreme Court allowed a defendant to plead guilty to a crime without admitting guilt. 400 U.S. at 27-29, 91 S.Ct. 160. Thus, a life sentence agreed to by a district attorney and by a defendant as part of a plea bargaining process to avoid the death penalty is constitutional. See id. at 38, 91 S.Ct. 160. Furthermore, there is no practical way that a defendant could be unconstitutionally encouraged to plead guilty under Colorado law that is in any way distinguishable from normal, permissible, plea bargaining. See id. at 37, 91 S.Ct. 160 (distinguishing Jackson: "the Constitution is concerned with the practical consequences, not the formal categorizations of state law."). Thus, so long as the district attorney agrees to a guilty plea knowing that a life sentence is the maximum sentence the court can impose, plea bargaining to avoid the death penalty is constitutional.2
In Colorado, where the prosecutor has the discretion to take death off the table at any time, and the parties may engage in plea negotiations where death is a threat and a life sentence is offered in exchange for a guilty plea, the plain meaning of the severed statute presents no chill on the right to a jury trial. See People v. Schneider, 25 P.3d 755, 759 (Colo.2001) ("Plea bargains pursuant to which a defendant pleads guilty in ex*511change for charging or sentencing concessions from the District Attorney are an accepted part of our jurisprudence and are specifically sanctioned by statute, court rule and case law."). Any resulting concerns raised by Jackson are therefore either absent or unconvincing.3 See Alford, 400 U.S. at 38-39, 91 S.Ct. 160 (rejecting Jackson and holding that forcing a defendant to choose between a guilty plea or a trial is constitutional).
However, even if the majority were correct in its analysis, we have never used the doe-trine of constitutional avoidance to avoid a constitutional problem of our own creation, and for good reason. Were we to adopt such a policy in future cases, where the stakes were not so high as they are here, we could re-write whole sections of Colorado law every time they run afoul of constitutional principles. By asking, "What would the General Assembly do?", and then answering it for ourselves by reinterpreting a statute, we invite the criticism of judicial overstepping by fashioning a remedy not provided for by the statute. Even the Jackson decision forcefully rejected subsequent jury sentencing as an appropriate remedy:
It is one thing to fill a minor gap in a statute-to extrapolate from its general design details that are inadvertently omitted. Is quite another thing to create from whole cloth a complex and completely novel procedure and to thrust it upon unwilling defendants for the sole purpose of rescuing a statute from a charge of unconstitutionality.
Jackson, 390 U.S. at 576-T7, 88 S.Ct. 1209; see Booker, 543 U.S. at 246, 125 S.Ct. 738 (rejecting subsequent jury sentencing).
The majority is therefore left with little support for its general decision to reinterpret the death penalty statute or its specific choice of creating a subsequent jury sentencing procedure. Furthermore, the majority's reinterpretation is not supported by the language of the statute. The words "trial jury" clearly refer to the jury imposing the verdict of guilt. The provisions relating to alternate jurors would make little sense otherwise. For example, in section 1201(1)(a), trial jury unambiguously means the jury rendering a verdict of guilty: "If the verdict of the trial jury is that the defendant is guilty of a class 1 felony, the alternate jurors shall sit as alternate jurors on the issue of punishment." § 18-1.3-1201(1)(a) (emphasis added). Further, the rest of the language in the statute, providing for the replacement of jurors who sat during the guilt phase with alternate jurors, becomes at least superfluous, if not incomprehensible. While I agree that the words "conviction of guilt" could reasonably be interpreted, if necessary, to mean a guilty plea, the same is not true of "trial jury" and subsequent sentencing jury.
The majority has reinterpreted the statute in a way inconsistent with the rest of the language of the statute, but the majority also fails to convincingly explain its view that this is the legislation the General Assembly would have chosen. What is very clear from the history of the death penalty in Colorado is that jury sentencing was the decidedly disfavored method of imposing death. See Woldt v. People, 64 P.3d 256 (Colo.2003) (holding Colorado's three-judge-panel system unconstitutional pursuant to Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002)). The General Assembly might have *512decided to permit pleas of guilty only as part of a plea agreement to a life sentence. Therefore, in light of other reasonable alternatives, "legislative intent" does not support the particular reinterpretation chosen by the majority.
In choosing its remedy, the majority claims to be guided by the general legislative intent to have a valid death penalty. However, what is at issue is not a broad, underlying intent, but instead the particular method the General Assembly has chosen to implement its desire to have a valid death penalty statute. In my view, only the General Assembly can write a statute determining the methods through which a defendant may face death. See Woldt, 64 P.3d at 270-72 (determining that a subsequent jury sentence of death was not a permissible remedy for ex post facto reasons and therefore the existing sentencing statute for class one felonies, authorizing life imprisonment, is the only statute that may be applied).
The judiciary has no power to impose a sentence not authorized by statute. Roberts v. People, 130 P.3d 1005, 1007 (Colo.2006). We also do not add language to a statute. See People v. Cross, 127 P.3d 71, 73 (Colo.2006). Together, these two fundamental rules limit our authority to dictate to a sentencing court the range of possible sentences it may impose on remand. We have no power to authorize a sentence when a statute does not expressly authorize it and thus we have no power to reinterpret a statute to authorize a new sentencing procedure.
I believe that the statute is unambiguous and complete as written; post-severance reinterpretation is therefore unnecessary.4 Even if further interpretation were necessary I would not find that "trial jury" means a sentencing jury empanelled solely to determine whether or not the defendant should be put to death. The proper remedy is to follow the plain language of the remaining statutes as they exist post-severance and impose a life sentence.
III. Montour's Sentence on Remand
The majority has chosen to re-sentence Montour in front of a jury who may consider the death penalty. In doing so, it relies on the language of section 18-1.3-1201(7)(b), C.R.S. (2006).5 To validate a new sentencing hearing in Montour's case, it resorts to the same justifications relied on to reinterpret subsection 1201(1)(a). First, it finds unconstitutional language in subsection 1201(7)(b), "pled guilty or," and severs it. Maj. op. at 505-06. Next, it reinterprets the statute to mean that "a newly impaneled jury" means subsequent sentencing jury. Maj. op. at 506. However, nothing in the plain language of subsection 1201(7)(b) implies that all or any defendants who pleaded guilty should therefore have a "newly impaneled jury." The majority's revision of subsection 1201(7)(b) creates jury sentencing where none previously existed, just as it does in subsection 1201(1)(a). Thus, my objections to the reinterpretation of subsection 1201(1)(a) apply *513equally to any reinterpretation of subsection 1201(7)(b).
Furthermore, because Colorado has no history or procedure for separate jury sentencing, the majority's resolution spawns issues that should be resolved by the General Assembly. See Lopez, 148 P.3d at 126 (noting that Colorado has never sanctioned the imposition of a harsher penalty by supplementing a plea with subsequent jury findings of aggravated facts). Instead, those issues will be resolved by the trial courts without any guidance. For example, the sentencing judge must determine the proper method to select a jury and the proper grounds to challenge a juror "for cause" when the only issue is whether the defendant will face life imprisonment or death. The creation of totally new sentencing procedures should be left initially to the General Assembly. Thus, the plain language of the existing statutory scheme should be followed. Those statutes require that on remand, Montour be re-sentenced to life imprisonment. See Woldt, 64 P.3d at 272 (declaring judge imposed death sentences unconstitutional and remanding for imposition of a life sentence).
IV. Conclusion
The majority, by severing the unconstitutional language from the statute, creates the alleged unconstitutional infirmity justifying its extraordinary measure of engrafting the jury-sentencing procedure. Additionally, the constitutional infirmities identified by the majority are unconvincing under Colorado's plea bargaining and statutory sentencing schemes. Finally, its remedy has been rejected by the United States Supreme Court, rejected recently by us, and is unwise considering the jurisprudential considerations that underlie the limitations on the judiciary's power to change legislative acts.
Though my approach to severance would not be a satisfactory answer to those who prefer that we create a constitutional death penalty statute that still applies to Montour after his sentencing pursuant to an unconstitutional statute, legislative action by the General Assembly is the process that our system of separation of powers, checks and balances, and democratic leadership by the People requires. I therefore concur with the majority's opinion and judgment that the death penalty statute is unconstitutional, but I do not agree with its remedial analysis. Accordingly, I respectfully dissent.

. Section 16-7-206 reads:
(1) Every person charged with an offense shall be permitted to tender a plea of guilty to that offense if the following conditions have been satisfied:
(a) The court shall have advised the defendant that if the plea is accepted the defendant shall be determined to have waived his right to trial by jury on all issues including the determination of the penalty to be assessed, and the court shall also have advised the defendant as to the maximum and minimum penalties that the court may impose.
(b) In class 1 felonies or where the plea of guilty is to a lesser included offense, a written consent has been filed with the court by the district attorney.
(c) In all felony and class 1 misdemeanor cases, the defendant shall be represented by counsel or waive his right thereto in open court, and the guilty plea shall be tendered in open court by the defendant in the presence of counsel, if any.
(2) The refusal or consent of the district attorney or the court to accept a plea of guilty to the charge shall not be a basis for assignment of error, and such refusal or acceptance by the district attorney or court is final.
(3) The acceptance by the court of a plea of guilty acts as a waiver by the defendant of the right to trial by jury on all issues including the determination of the penalty to be assessed, and the acceptance of such plea also acts as a conviction for the offense.
§ 16-7-206 (emphasis added). Portions of this statute may also be unconstitutional under the majority's holding here.


. The Supreme Court noted when it decided AZ ford that North Carolina, at that time, no longer permitted guilty pleas in capital cases. 400 U.S. at 39 n. 12, 91 S.Ct. 160. The Court made no further comment on the permissibility of a statute forbidding guilty pleas, nor does current Supreme Court jurisprudence appear to prevent such a law. Thus, there appears to be no constitutional problems with forcing a defendant to go to trial in a capital case. Furthermore, under North Carolina's current death penalty statute, a defendant and the State may agree to life imprisonment for a capital crime and the judge is required to impose a life sentence, exactly as our death penalty statute provides for here, post-severance. N.C. Gen.Stat, § 15A-2001 (2006). When interpreting their statute, the North Carolina Supreme Court declined to alter the statute in any way: "it is not within this Court's constitutional powers to disregard [existing statuiory provisions] and to legislate others." State v. Smith, 352 N.C. 531, 532 S.E.2d 773, 787 (2000), cert. denied, 532 U.S. 949, 121 S.Ct. 1419, 149 L.Ed.2d 360 (Mar. 26, 2001).


. The majority also relies on Hynes v. Tomei, holding that New York's death penalty statute was unconstitutional pursuant to Jackson because it permitted a defendant to avoid the death penalty by pleading guilty. 92 N.Y.2d 613, 684 NYS.2d 177, 706 NE2d 1201, 1209 (1998). However, the New York court acknowledged that a defendant's guilty plea resulting in a life sentence, made as the result of a plea bargain before the prosecutor announced any intent to pursue the death penalty, was perfectly valid. Id. Furthermore, Hynes explicitly observed that Jackson may not be valid in light of modern "plea bargaining and substantial changes in the administration of capital punishment." Id. Because I am unconvinced that an arbitrary line drawn prior to notice of intent to seek death which rejects the practical way in which plea bargaining actually occurs is required by Jackson or its progeny, and because I agree with Hynes that the Supreme Court's acceptance of plea bargaining changes the reach of Jackson, id., I find that Hynes offers little support for the majority's rejection of the plain meaning of the statute after severance. The majority here implicitly recognizes, and I agree, Jackson is limited to the holding that defendants should not be needlessly required to waive constitutional rights through the automatic linking of a plea and the right to a jury.


. The majority also argues that the statute would be incomplete without further interpretation. Maj. op. at 504. However, as I have already explained, the absence of a sentencing provision when a defendant enters a guilty plea does not render the statute incomplete or incoherent because section 16-7-206 addresses guilty pleas in all cases, including capital cases. Further, after entry of a guilty plea, sentencing is authorized, as the majority correctly notes, by section 18-1.3-401(4)(a).


. This section reads:
If any death sentence is imposed upon a defendant pursuant to the provisions of this section and, on appellate review including consideration pursuant to subsection (8) of this section, the imposition of such death sentence upon such defendant is held invalid for reasons other than unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, the case shall be remanded to the trial court to set a new sentencing hearing before a newly impaneled jury or, if the defendant [words severed] waived the right to jury sentencing, before the trial judge; except that, if the prosecutor informs the trial court that, in the opinion of the prosecutor, capital punishment would no longer be in the interest of justice, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment. If a death sentence imposed pursuant to this section is held invalid based on unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment.
§ 18-1.3-1201(7)(b) (emphasis added).